


Exhibit 10.4  Exclusive Technology License 050101




EXCLUSIVE TECHNOLOGY LICENSE AGREEMENT

AND

RIGHT TO PURCHASE PATENTS




THIS AGREEMENT, effective as of the date of execution, is entered into by John
C. Bedini, an individual, with an office located at 1 907 Canyon Drive, Coeur
d’Alene, Idaho 83814 (hereinafter LICENSOR), and BEDINI TECHNOLOGY, Inc., a
corporation organized under the laws of the State of Nevada, with offices at
2619 Seltice Way, Coeur d’Alene, Idaho, 83814, (hereinafter, LICENSEE or
Company).

ARTICLE I

BACKGROUND OF AGREEMENT

LICENSOR represents that he is the owner of certain technology, hereinafter
referred to as the MONOPOLE ENERGY DELIVERY SYSTEM (hereinafter, “MEDS”),
wherein MEDS is unique in that it is the first energy producing SYSTEM using a
magnetic monopole motor configuration heretofore unknown in the art that
produces electrical energy available but not accessible and with a Coefficient
of Performance > 1 .0. The first of MEDS patent applications, titled A DFVICE
AND METHOD FOR UTILIZING  A MONOPOLE MOTOR TO CREATE BACK EMF TO CHARGE
BATTERIES has been filed both with the U.S. Patent Office and through the Patent
Cooperation Treaty, Serial No. 09/805,764.

LICENSOR further agrees to and represents that all future MEDS improvements
developed shall be protected under patent laws, worldwide, through the filing of
patent applications as improvements in MEDS evolve. Further, LICENSOR is in
possession of certain PROPRIETARY INFORMATION, TRADE SECRETS, TECHNICAL and
SCIENTIFIC information and KNOW-HOW, all pertaining to several design concepts
of MEDS. MEDS allows for the utilization of previously unused energy that exists
in electromagnetic fields. LICENSOR wishes to grant an exclusive license to
LICENSEE and assign all right, title and interest in any and all domestic and
foreign patents granted at a future date for MEDS technology, subject to certain
terms and condition.




1.01

LICENSEE wishes to acquire an exclusive license to MEDS and to the issuance of
any and all future domestic and foreign PATENTS and IMPROVEMENTS, PROPRIETARY
INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFIC information, KNOW-HOW and
registered TRADEMARKS of LICENSOR for purposes of making, using, sub-contract
manufacturing, marketing, franchising and selling MEDS on a worldwide basis.

1.02

LICENSEE wishes to acquire all right, title and interest in any and all present
domestic and foreign patents filed as of the date of this Agreement that are
related to MEDS, and any domestic or foreign patents filed and granted in the
future by LICENSOR as inventor and patentee, including all improvements on
domestic and/or foreign patents filed, or to be filed, in the future, pursuant
to certain considerations in the form of a License Fee and Royalty to be paid to
LICENSOR, by LICENSEE, said Fee to be in the form of equity in the Company.

ARTICLE II

DEFINITIONS

As used herein, the following shall have the meanings set forth below:

2.00

CONFIDENTIAL INFORMATION is that information that is transmitted by LICENSOR and
received by LICENSEE that is considered by LICENSOR to be CONFIDENTIAL and
ROPRIETARY INFORMATION as related to MEDS or otherassociated inventions and
products.

2.01



 EFFECTIVE DATE shall be May 1, 2001.



2.02

GROSS PRODUCTION means the number of units of commercially saleable products
produced by utilization of the LICENSED TECHNOLOGY, with the LICENSED PRODUCT
and sold to customers of LICENSEE or sold by SUB-LICENSEES of LICENSEE.

2.03

IMPROVEMENTS means any MEDS modification of a method, process, composition of
matter, or product described in a PATENT APPLICATION, PATENT, TRADE SECRET,
TECHNICAL and SCIENTIFIC information, KNOW-HOW, or in any PROPRIETARY or
CONFIDENTIAL INFORMATION of LICENSOR, provided such a modification, if
unlicensed, would infringe one or more claims of an issued patent, PATENT
APPLICATION, TRADE SECRET, TECHNICAL and SCIENTIFIC information, KNOW-HOW, or in
any other PROPRIETARY or CONFIDENTIAL INFORMATION. IMPROVEMENTS further means
any MEDS modifications or changes in the composition of matter, change in the
design or use of the LICENSED PRODUCT or LICENSED TECHNOLOGY by LICENSEE.

2.04

KNOW-HOW means that special knowledge, skill and experience, as applied to the
LICENSED PRODUCT and the LICENSED PROCESS and TECHNOLOGY, that is possessed by
the LICENSOR that is PROPRIETARY or CONFIDENTIAL INFORMATION.

2.05

LICENSED FIELD means, and is limited to, the practice of PATENT(S) and
IMPROVEMENTS, PATENT APPLICATIONS that may issue in the future, PROPRIETARY
INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFICinformation and KNOW-HOW for
purposes of using the LICENSED PRODUCT and theLICENSED TECHNOLOGY on an
exclusive worldwide basis.

2.06

LICENSED PRODUCTS or DESIGNS means any and all products which fall within the
LICENSED FIELD and which are covered by, marked or are produced using a process
or method covered by a claim of a PATENT(S) and IMPROVEMENTS, PROPRIETARY
INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFIC information and KNOW-HOW of
LICENSOR for purposes of commercially using the MEDS LICENSED TECHNOLOGY.

2.07

LICENSED PROCESS and TECHNOLOGY means any and all processes, methods or
proprietary technology, engineering and design features or components which fall
within the LICENSED FIELD which were invented, developed and improved by
LICENSOR and which are covered by, marked or are produced using a process or
method covered by a claim of a PATENT(S) and IMPROVEMENTS, PROPRIETARY
INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFIC information and KNOW-HOW of
LICENSOR for purposes of commercially utilizing the LICENSED PRODUCT.




2.08



 LICENSED TERRITORY is worldwide and shall mean all countries of the world.



2.09

LICENSEE means BEDINI TECHNOLOGY, INC., a corporation domiciled in the State of
Nevada, or any future name of the Company or any subsidiary of the Company.

2.10

LICENSOR means John C. Bedini, an individual.

2.11

NET SELLING PRICE means the gross amount received by LICENSEE or a SUB-LICENSEE
relating to any and all MEDS products sold by LICENSEE or SUB- LICENSEES
resulting from the use of the LICENSED PRODUCT and LICENSED TECHNOLOGY, less the
cost of freight required for the transport of the product sold to a third party
buyer. NET SELLING PRICE also includes all revenue generated from leases or
rental contracts related to any device that utilizes the LICENSED TECHNOLOGY.

2.12

PATENT(S) or PATENT APPLICATION(S) means any MEDS PATENT(S) granted or PATENT
APPLICATION(S) filed or to be filed by LICENSOR pursuant thereto, and all
divisions, continuations, continuations in part, reissues, substitutes, and
extensions thereof.

2.13

PRIVATE LABEL means the exclusive labeling, trade name and/or trademark for the
LICENSED PRODUCT or LICENSED TECHNOLOGY used by the LICENSEE or a SUB-LICENSEE
in the LICENSED TERRITORY.

2.14

PROPRIETARY INFORMATION means all information possessed by the LICENSOR that is
CONFIDENTIAL in nature and that LICENSOR has exclusive rights in and to. It
includes TRADE SECRETS, TECHNICAL and SCIENTIFIC information, and KNOW-HOW as
related to the LICENSED PRODUCTS and the LICENSED TECHNOLOGY.

2.15

PRODUCT ROYALTY means a royalty payment made by LICENSEE and/or SUB-LICENSEE(S)
to LICENSOR on the products actually sold, rented or leased by LICENSEE or
SUB-LICENSEE(S) and paid for by customers of the LICENSEE OR SUB-LICENSEE(S).
The ROYALTY shall be FIVE PERCENT (5%) of the NET SELLING PRICE, of all products
sold, rented or leased directly by LICENSEE and paid for by customers of
LICENSEE. The ROYALTY shall be reduced to THREE PERCENT (3%) of the NET SELLING
PRICE, of all products sold, rented or leased by any SUB-LICENSEE and paid for
by customers of SUB-LICENSEE. LICENSEE and SUB-LICENSEE(S) shall be credited
with ROYALTIES previously paid on LICENSED PRODUCT returned from previous sales
of LICENSED PRODUCT.

2.16

SUB-LICENSE means an Exclusive License granted to a third party by the LICENSEE
of the LICENSED PRODUCT or LICENSED TECHNOLOGY, in the LICENSED FIELD and IN A
PORTION of the LICENSED TERRITORY.

2.17

TECHNICAL and SCIENTIFIC information means all PROPRIETARY INFORMATION, TRADE
SECRETS, KNOW-HOW and all information contained in PATENT(S) that may issue or
PATENT APPLICATION(S) and IMPROVEMENTS that is the exclusive property of
LICENSOR, developed or acquired, as of the date of this Agreement which would be
useful in the making, using and selling of the LICENSED PRODUCTS in the LICENSED
TERRITORY.

2.18    

TRADE SECRET means any CONFIDENTIAL INFORMATION of a technical nature that may
be a formula, circuitry, product assembly or configuration, or any other
information that comes under the definition of trade secrets that is the
personal property of LICENSOR and in which he has an exclusive right.

ARTICLE III

LICENSE GRANT

3.00

LICENSOR hereby grants to LICENSEE, to the extent of the LICENSED FIELD, a
license under any PATENT(S) or PATENT APPLICATION(S) to be filed and
IMPROVEMENTS, PROPRIETARY INFORMATION including TRADE SECRETS, TECHNICAL and
SCIENTIFIC information, and KNOW-HOW for the purpose of using the LICENSED
PRODUCTS and the LICENSED PROCESS and TECHNOLOGY, that is an integrated
operating system and related technology collectively and commonly referred to as
the MEDS technology, which relates to several designs of the MEDS, in the
LICENSED TERRITORY.

No LICENSE under the PATENT(S) or PATENT APPLICATION(S) to be filed and
IMPROVEMENTS, PROPRIETARY INFORMATION including TRADE SECRETS, TECHNICAL and
SCIENTIFIC information, KNOW-HOW is granted, and no license should be implied,
with respect to activities of LICENSOR outside the LICENSED FIELD and LICENSED
TERRITORY.

(a) The Parties agree that any IMPROVEMENTS, design changes, modifications or
developments of the LICENSED PRODUCT or the LICENSED TECHNOLOGY, made by
LICENSOR shall be available to LICENSEE in the LICENSED TERRITORY at no
additional cost or increased ROYALTY. In the event LICENSOR makes application
for any new patent, LICENSEE shall have the right to use and purchase for One
Dollar ($1 .00) and other good and valuable consideration, any newly developed
product or technology under this Agreement.

 (b) The Parties further agree that any IMPROVEMENTS, design changes,
modifications or developments of LICENSED PRODUCT or LICENSED TECHNOLOGY made by
LICENSEE, which may be patented, may be made, used and sold in the LICENSED
TERRITORY by LICENSEE. LICENSEE shall promptly inform LICENSOR of any such
IMPROVEMENTS or of the filing of any new patent applications by LICENSEE. Any
IMPROVEMENTS, design changes, modifications or developments of the LICENSED
PRODUCT or LICENSED TECHNOLOGY by LICENSEE are construed to be a part of this
Agreement and LICENSEE shall be bound to all terms and conditions contained in
this Agreement.

3.01

LICENSOR further grants to LICENSEE, to the extent of the LICENSED FIELD and
LICENSED TERRITORY, a license to use any registered TRADEMARK, owned, acquired,
developed or filed for by the LICENSOR, relating to the LICENSED PRODUCT or
LICENSED TECHNOLOGY.

3.02

The PRODUCT LICENSE granted pursuant to Sections 3.00 and 3.01 shall be
exclusive, with the right to grant EXCLUSIVE SUB-LICENSES thereafter for the
term of this Agreement as defined in Article VI. Such approval shall not be
unreasonably withheld. Any EXCLUSIVE SUB-LICENSE agreement of LICENSEE shall be
bound by all terms of this Agreement unless expressly excluded, in writing, by
LICENSOR.

ARTICLE IV

LICENSE FEES AND ROYALTY

4.00

The grant of this LICENSE for accounting purposes will be valued at Fifty Eight
Thousand Dollars ($58,000) and include a ROYALTY. The consideration to the
LICENSOR by the Company shall be the right to purchase Fifty Eight Thousand
Dollars ($58,000) of Common Stock at $.0677 per share, which is the Book Value
Per Share of the Common Stock as of December 31, 2000. The LICENSOR must
purchase 856,721 shares of restricted common stock within 10 business days of
this agreement or execute a promissory note in the amount of Fifty Eight
Thousand Dollars ($58,000), due in Ninety (90) days with interest at Seven (7%)
per annum.

4.01 (a)

LICENSEE shall pay to LICENSOR a royalty on products made, sold, rented or
leased by LICENSEE and paid for by customers of LICENSEE. The PRODUCT ROYALTY
shall be FIVE PERCENT (5%) of the NET SELLING PRICE, per unit of LICENSED
PRODUCT sold by LICENSEE, less ROYALTIES paid on product returned from previous
sales of product, if any, actually paid by LICENSEE.

(b)

SUB-LICENSEE(S) shall pay to LICENSOR a royalty on products made, sold, rented
or leased by LICENSEE and paid for by customers of SUB-LICENSEE(S). The PRODUCT
ROYALTY shall be THREE PERCENT (3%) of the NET SELLING PRICE, per unit of
LICENSED PRODUCT sold by SUB-LICENSEE(S), less ROYALTIES paid on product
returned from previous sales of product, if any, actually paid by LICENSEE(S).

(c)

The payment of said ROYALTY shall remain in perpetuity beyond the life of any
PATENTS. The terms and conditions of this Agreement shall survive and remain
enforced in the event the Company undergoes a name change, is acquired or merged
with another Company. Payments and accounting are to be made quarterly within 45
days of the quarter just ending.

ARTICLE V

RIGHT TO PURCHASE PATENTS AT THE TIME OF GRANT

5.00

 In the event LICENSOR is granted domestic or foreign patents relating to the
LICENSED TECHNOLOGY, which may be issued in the future, LICENSOR hereby agrees
that within Sixty (60) days, LICENSOR will execute any and all documents
necessary to legally assign all right, title and interest of PATENTS to LICENSEE
for One Dollar ($1 .00) and other good and valuable consideration. It being
understood that so long as this Agreement remains in good standing, LICENSEE
agrees to assume financial responsibility to pay directly or reimburse LICENSOR
for all costs related to preparing, filing and prosecuting patent applications
on behalf of LICENSOR, including but not limited to legal fees, filing fees,
maintenance fees and translation costs.

ARTICLE VI

SUB-LICENSES

6.00

Any SUB-LICENSE in the LICENSED FIELD and LICENSED TERRITORY shall be the
responsibility of LICENSEE so long as this Agreement remains exclusive. It is
the intent of the Parties that SUB-LICENSES shall be available to qualified
third parties on fair and reasonable terms. A SUB-LICENSE shall be an exclusive
license that is transferable only from LICENSEE with written authorization of
LICENSOR. Written authorization shall not be unreasonably withheld. LICENSEE
shall supply LICENSOR with a copy of each such SUB-LICENSE agreement Thirty (30)
days prior to the proposed date of the execution of said SUB-LICENSE agreement.
LICENSOR shall, within a fifteen day (1 5) period, provide written authorization
or state in writing the issues it believes are legally valid justifications for
not providing authorization to the LICENSEE to execute said SUB-LICENSE
agreement.

6.01

 

LICENSEE shall pay to LICENSOR fifty percent (50%) of any fee or consideration
resulting from a SUB-LICENSE agreement. SUB-LICENSE fees and other consideration
paid to LICENSOR shall not be applied to the ROYALTY due LICENSOR under Sections
4.01(b).

6.02

PRODUCT ROYALTY for a SUB-LICENSE shall not be less than that set forth in
Section 4.01 (a)(b).

6.03

LICENSEE shall pay to LICENSOR a Three Percent (3%) PRODUCT ROYALTY income or
the equivalent, per unit, received by LICENSEE from a SUB-LICENSEE. All royalty
income above Three Percent (3%) shall be retained by the LICENSEE. Payment of
LICENSOR’S share of SUB-LICENSE income shall be made toLICENSOR quarterly as
provided in Section 10.00. SUB-LICENSE fees paid to LICENSOR shall be applied to
the total amount due LICENSOR under Section 4.00 and to the ROYALTY due LICENSOR
under Section 4.01 (a)(b).

6.04



 If this Agreement becomes non-exclusive or if it is terminated for any reason,
LICENSEE shall immediately assign all of its right, title and interest to all
SUB- LICENSES to LICENSOR, including the right to receive all income from
SUB-LICENSES. LICENSEE shall, prior to execution of each SUB-LICENSE, make the
SUB-LICENSEE aware of this contingency. All terms and conditions of any
SUB-LICENSE agreement will be consistent with the terms and conditions of this
LICENSE Agreement.



6.05

Any SUB-LICENSE agreement of LICENSEE shall incorporate and contain the terms of
this Agreement. Any modifications, additions or deletions of this Agreement, as
incorporated into a SUB-LICENSE(S) agreement, must be approved by LICENSOR in
writing.

6.06

SUB-LICENSEE(S) must inform LICENSOR of any IMPROVEMENTS of the LICENSED PRODUCT
by SUB-LICENSEE(S). SUB-LICENSEE(S) must comply with the terms of Section
3.00(b) of this Agreement.

ARTICLE VII

EXPORTATION

7.00

LICENSEE shall be limited to the use of the LICENSED PRODUCT or LICENSED PROCESS
and TECHNOLOGY in the LICENSED FIELD in the LICENSED TERRITORY. LICENSEE shall
not export the LICENSED PRODUCT or LICENSED PROCESS and TECHNOLOGY to countries
or territories that would be deemed to be high risk with regard to utilizing the
technology without legal authorization. Any country to which LICENSEE proposes
to export finished products or grants a SUB- LICENSES to, must have written
authorization and consent from LICENSOR.

7.01

SUB-LICENSE agreements shall be limited to the use of the LICENSED PRODUCT or
LICENSED TECHNOLOGY in the LICENSED FIELD in the LICENSED TERRITORY as defined
in the SUB-LICENSE agreement. SUB-LICENSEE(S) shall not export LICENSED PRODUCT
or LICENSED TECHNOLOGY to countries or territories outside of the LICENSED
TERRITORY defined in the SUB-LICENSE agreement without written notification to
and receipt of written authorization and consent from LICENSOR.

7.02

In the event LICENSEE grants and executes a SUB-LICENSE agreement that is
approved by LICENSOR, it is understood that all proprietary components of the
LICENSED PRODUCT shall be purchased exclusively through the LICENSEE or
LICENSOR.

ARTICLE VIII

CONFIDENTIALITY

8.00

LICENSEE, LICENSEE’S employees, SUB-LICENSEES and SUB- LICENSEE’S employees
shall not disclose, by any method of communication, any PROPRIETARY INFORMATION,
TRADE SECRETS, TECHNICAL and SCIENTIFIC information, KNOW-HOW or other
CONFIDENTIAL INFORMATION expressly or implied disclosed by LICENSOR to LICENSEE
without the expressed written permission of LICENSOR.

8.01

LICENSEE shall sign a separate confidentiality agreement relative to any
PROPRIETARY INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFIC information,
KNOW-HOW or other CONFIDENTIAL INFORMATION disclosed by LICENSOR to LICENSEE.

8.02    

Any SUB-LICENSE agreement of LICENSEE shall incorporate and contain the terms of
Article VI and VII of this Agreement and any SUB-LICENSEE(S) shall sign a
separate confidentiality agreement with LICENSEE relative to PROPRIETARY and
CONFIDENTIAL INFORMATION received as the result of this Agreement.

ARTICLE IX

PRIVATE LABELS

9.00

All LICENSED PRODUCT used pursuant to this LICENSE AGREEMENT may be used under
any TRADEMARK(S) developed or owned by LICENSOR or a TRADEMARK developed and
owned by LICENSEE. In the event that any TRADEMARK utilized by the LICENSEE is
in conflict with another company operating within any country in the TERRITORY,
any other such PRIVATE LABEL selected by LICENSEE or SUB-LICENSEE(S) may be
used.

9.01

The PRIVATE LABEL of the LICENSED PRODUCT shall comply with the appropriate
regulations of all governmental agencies of the country within the TERRITORY.

9.02

As long as this exclusive LICENSE AGREEMENT, or any modification or extension
thereof remains in force and effect, LICENSEE shall own each such PRIVATE LABEL
or trademark to be used exclusively by LICENSEE on LICENSED PRODUCT.

ARTICLE X

PAYMENTS

10.00

No later than the last day of each January, April, July and October, LICENSEE
and all SUB-LICENSEE(S) shall furnish to LICENSOR a written statement in such
detail as LICENSOR may reasonably require of all amounts due pursuant to Section
4.01 for the quarterly periods ending the last days of the preceding March,
June, September and December, respectively, and LICENSOR shall collect all
PRODUCT ROYALTIES due from SUBLICENEE(S) and shall pay to LICENSOR, all amounts
due to LICENSOR within Forty Five (45) days after the end of each quarter.

10.01

Payments provided for in this Agreement, when overdue, shall bear interest at a
rate per annum equal to three percent (3%) in excess of the “PRIME RATE”
published by the U.S. Edition of “The Wall Street Journal” at the time such
payment is due, and for the time period until payment is received by LICENSOR.

10.02

If this Agreement is for any reason terminated before all payments herein
provided for have been made, LICENSEE shall immediately submit a terminal
report, and pay to LICENSOR any remaining unpaid balance even though the due
date as above provided has not been reached. This terminal report shall also
include amounts due LICENSOR from SUB-LICENSEE(S).

ARTICLE XI

REPRESENTATIONS AND DISCLAIMER OF WARRANTIES

11.00

NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO BE A REPRESENTATION OR WARRANTY BY
LICENSOR OF THE VALIDITY OF ANY PATENTS, PATENTS THAT MAY ISSUE, PATENT
APPLICATIONS AND IMPROVEMENTS, PROPRIETARY KNOWLEDGE, TRADE SECRETS, TECHNICAL
AND SCIENTIFIC INFORMATION, KNOW-HOW AND REGISTERED TRADEMARKS. LICENSOR SHALL
HAVE NO LIABILITY WHATSOEVER TO LICENSEE OR ANY OTHER PERSON FOR, OR ON ACCOUNT
OF ANY INJURY, LOSS OR DAMAGE OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE
ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED UPON
LICENSEE OR ANY OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH, OR RESULTING
FROM:

(a) THE PRODUCTION, USE OR SALE OF ANY APPARATUS OR PRODUCT, OR THE PRACTICE OF
ANY PATENTS THAT MAY ISSUE, PATENT APPLICATIONS OR IMPROVEMENTS; OR

(b) ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES WITH RESPECT TO ANY OF THE
FOREGOING.

(C) LICENSEE SHALL RELEASE AND HOLD HARMLESS LICENSOR, AND ITS PARTNERS, AGENTS
OR EMPLOYEES IN THE EVENT LICENSEE, OR ITS OFFICERS, AGENTS OR EMPLOYEES, ARE
HELD LIABLE.

11.01

LICENSOR shall have the right to file, prosecute and maintain PATENT
APPLICATIONS and IMPROVEMENTS that are the property of LICENSOR and shall have
the right to determine whether or not, and where to file a patent application or
to abandon the prosecution of any patent or patent application.

ARTICLE XII

TERMINATION

12.00

This Agreement shall terminate:

(a) Upon the expiration of the last to expire of any PATENT(S), provided
LICENSOR is no longer a shareholder of the Company. If LICENSOR continues to be
a shareholder of the Company, Section 4.01(c) shall be enforce with the
Royalties as described in Section 4.01(a)(b) continuing.

12.01

LICENSEE may terminate this Agreement, but only with permission and with the
agreement of LICENSOR, at any time upon sixty (60) days written notice.

12.02

If either party shall be:

(a) In default of any obligation hereunder; or

(b) be adjudged bankrupt; or

(c) become insolvent; or

(d) make an assignment for the benefit of creditors; or

(e) be placed in the hands of a receiver or a trustee in bankruptcy, the other

Party may terminate this Agreement by giving sixty (60) days notice by
Registered Mail to the other Party, specifying the basis for termination. If,
within sixty (60) days after the receipt of such notice, the Party receiving
notice shall remedy the condition that formed the basis for termination, such
notice shall cease to be operative, and this Agreement shall continue in full
force.

12.03

The word “termination” and cognate words, such as “term” and “terminate”, used
in Article XII and elsewhere in this Agreement, are to read, except where the
contrary is specifically indicated, as omitting from their effect, the following
rights and obligations, all of which survive any termination to the degree
necessary to permit their complete fulfillment or discharge:

(a) LICENSEE’S obligation to supply a terminal report as specified in paragraph
1 0.02 of this Agreement;

(b) LICENSOR’S right to receive or recover, and LICENSEE’S obligation to pay
royalties (including minimum ROYALTIES) accrued or accruable for payment at the
time of any termination;

(c) LICENSEE’S obligation to maintain records under Section 15.00 of this
Agreement;

(d) Licenses, releases and agreements of non-assertion running in favor of
customers or transferees of LICENSEE in respect to products sold or transferred
by LICENSEE prior to any termination and on which ROYALTIES shall have been paid
as provided in paragraph 4.01 of this Agreement; and

(e) Any cause of action or claim of LICENSOR accrued or to accrue, because of
any breach or default by LICENSEE.










ARTICLE XIII

ARBIT RATION

13.00

Any controversy or dispute arising out of, or in connection with this Agreement,
its interpretation, performance, or termination, which the Parties are unable to
resolve within a reasonable time after written notice by one Party to the other
of the existence of such controversy or dispute, may be submitted to arbitration
by either Party and if so submitted by either Party, shall be finally settled by
arbitration conducted in accordance with the rules of conciliation and
arbitration of the U.S. Chamber of Commerce in effect on the date hereof. Any
such arbitration shall take place in the City of Boise, Idaho or Seattle,
Washington. Such arbitration shall be conducted in the English language and the
arbitrators shall apply the laws of the Country of the United States.

13.01

The institution of any arbitration proceeding hereunder, shall not relieve
LICENSEE of its obligation to make payments accrued under Section 4.01, herein,
to LICENSOR during the continuance of such proceeding. The decision by the
arbitrators shall be binding and conclusive upon the Parties, their successors,
and assignees and they shall comply with such decision in good faith, and each
Party hereby submits itself to the jurisdiction of the courts of the place where
the arbitration is held, but only for the entry of a judgment with respect to
the decision of the arbitrators hereunder. Notwithstanding the foregoing, any
judgment awarded may be entered in any court where the arbitration takes place
or court of jurisdiction.

13.02

Any SUB-LICENSE agreement of LICENSEE shall incorporate and contain the terms of
Article Xiii of this Agreement.

ARTICLE XIV

LITIGATION

14.00

Each Party shall notify the other Party in writing of any suspected
infringement(s) of any PATENT(S) or PATENT(S) that may issue, PATENT
APPLICATIONS and IMPROVEMENTS, PROPRIETARY INFORMATION, TRADE SECRETS, TECHNICAL
and SCIENTIFIC information, KNOW-HOW and registered TRADEMARKS in the LICENSED
TERRITORY, and shall inform the other Party of any evidence of such
infringement(s).

14.01

LICENSOR shall have the first right to institute suit for infringement(s) in the
LICENSED FIELD and the LICENSED TERRITORY. LICENSEE agrees to join as a Party
plaintiff in any such lawsuit initiated by LICENSOR, if requested by LICENSOR,
with all costs, attorney fees, and expenses to be paid by LICENSOR. However, if
LICENSOR does not institute suit for infringement(s) within ninety (90) days of
receipt of written notice from LICENSEE, and if LICENSEE desires to bring suit
for infringement in its own name and on its own behalf, then LICENSEE may, at
its own expense, bring suit or take any other appropriate action.

14.02



If this Agreement is non-exclusive at the time of infringement(s), the sole
right to initiate suit for infringement and to recover damages shall rest with
LICENSOR.



14.03

LICENSEE shall be entitled to any recovery of damages resulting from a lawsuit
brought by it pursuant to paragraph 14.01. LICENSOR shall be entitled to
recovery of damages resulting from any lawsuit brought by LICENSOR to enforce
any patent that may issue pursuant to paragraph 14.01.

14.04

Either Party may settle with an infringing party without the prior approval of
the other Party if such settlement would not affect the rights of the other
Party under any patent that may issue, PATENT APPLICATIONS and IMPROVEMENTS,
PROPRIETARY INFORMATION, TRADE SECRETS, TECHNICAL and SCIENTIFIC information,
KNOW-HOW and registered TRADEMARKS.

14.05

Any SUB-LICENSE agreement of LICENSEE shall incorporate and contain the terms of
Article XIV of this Agreement.

ARTICLE XV

RECORDS

15.00

LICENSEE shall keep accurate records of all operations affecting payments
hereunder, and shall permit LICENSOR or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the term of this Agreement and for a reasonable period
of not less than three (3) years thereafter.

15.01

Any SUB-LICENSE agreement of LICENSEE shall incorporate and contain the terms of
Article XV of this Agreement.

ARTICLE XVI

PATENT MAINTENANCE FEES

16.00

Relevant to PATENT(S) and in the event that patents issue on PATENT APPLICATIONS
and IMPROVEMENTS, described in Section 2.12, or other patents subsequently
issued related to the LICENSED PRODUCT and LICENSED TECHNOLOGY, maintenance fees
shall be paid by LICENSEE and documentation of payment shall be provided to
LICENSOR. LICENSEE, upon request of LICENSOR, shall provide LICENSOR with
records and schedules of maintenance fee due dates.

ARTICLE XVII

NON-ASSIGNABILITY

17.00

The Parties agree that this Agreement imposes personal obligations on LICENSEE.
LICENSEE shall not assign any rights under this Agreement not specifically
transferable by its terms without the written consent of LICENSOR. LICENSOR may
assign his rights hereunder.

ARTICLE XVIII

SEVERABILITY

18.0

The Parties agree that if any part, term, or provision of this Agreement shall
be found illegal or in conflict with any valid controlling law, the validity of
the remaining provisions shall not be affected thereby.

18.01

In the event the legality of any provision of this Agreement is brought into
question because of a decision by a court of competent jurisdiction, LICENSOR,
by written notice to LICENSEE, may revise the provision in question or may
delete it entirely so as to comply with the decision of said court.

ARTICLE XIX

NON-USE OF LICENSOR’S NAME

19.00

In publicizing anything used under this Agreement, LICENSEE shall not use the
name of LICENSOR or otherwise refer to any organization related toLICENSOR,
except with the written approval of LICENSOR. LICENSEE is authorized to make
public the name of the LICENSOR and describe the contractual relationship
between the LICENSOR and LICENSEE if LICENSEE becomes a publicly traded company
and the disclosures are a requirement and pursuant to the requirements of the
Securities Act of 1933 or 1934.

ARTICLE XX

WAIVER, INTEGRATION, ALTERATION

20.00

The waiver of a breach hereunder may be affected only in writing, signed by the
waiving Party and shall not constitute a waiver of any other breach.

20.01

This Agreement represents the entire understanding between the Parties, and
supersedes all other agreements, expressed or implied, between the parties
concerning PATENT APPLICATIONS and IMPROVEMENTS, PROPRIETARY INFORMATION, TRADE
SECRETS, TECHNICAL and SCIENTIFIC information, KNOW- HOW and registered
TRADEMARKS.

20.02

A provision of this Agreement may be altered only by a written amendment signed
by both Parties, except as provided in Sections 20.00 and 20.01, above.

ARTICLE XXI

MARKING

21.00

LICENSEE shall place in a conspicuous location on LICENSED PRODUCT, a patent
notice, in accordance with the Statutes of U.S. or Foreign Patent Law. LICENSEE
agrees to mark any LICENSED PRODUCT or LICENSED PROCESS and TECHNOLOGY used or
covered by any PATENT(S), with the patent number of each such patent. With
respect to PATENT APPLICATIONS and IMPROVEMENTS, PROPRIETARY INFORMATION, TRADE
SECRETS, TECHNICAL and SCIENTIFIC information, KNOW-HOW and registered
TRADEMARKS, LICENSEE will respond to any request for disclosure in accordance
with the Regulations and Statutes of Patent Law of any and all countries where
application has been made and/or the patent laws of any countries affected in
the LICENSED TERRITORY, only by notifying LICENSOR of the request for
disclosure.

ARTICLE XXII

APPLICABLE LAW

22.00

This Agreement shall be constructed in accordance with the substantive laws of
the State of Idaho.

22.01

The language under which this Agreement shall be interpreted, arbitrated or
litigated shall be English.

ARTICLE XXIII

NOTICES UNDER THE AGREEMENT

23.00

For the purpose of all written communications and notices between the Parties,
their addresses shall be:

LICENSOR:

John C. Bedini

1907 Canyon Drive

Coeur d’Alene, Idaho 83814




LICENSEE:

Bedini Technology, Inc.

2619 Seltice Way

Coeur d’Alene, Idaho 83814

Phone:

(208) 667-8300

Fax:

(208) 667-5300

Attention:

Gary A. Bedini, President




Or any other addresses of which either Party shall notify the other Party in
writing.




























IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their duly authorized officers and/or agents on the respective dates and at the
respective places hereinafter set forth.

LICENSEE




BEDINI TECHNOLOGY, INC.

ATTEST:

By: ______________________

By : ________________________

Gary A. Bedini, President

Signed at: Coeur d’Alene, Idaho

Date:

05-01-01                  




LICENSOR




ATTEST:

JOHN C. BEDINI




By: ______________________

By:­­­­­­­­_____________________







Signed at: Coeur d’Alene, Idaho

Date:05-01-2001    